Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-4, 6, 8, 15, 18-27 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Hiroshi (JPH02310108, English translation provided), Minoru (JPH04100707, English translation provided), and Kaji (US 2020/0180362 which claims priority to JP2017-120021). Hiroshi fails to disclose the at least one radial channel comprises a first radial channel and a second radial channel that extends in a direction crossing to the first radial channel, and the first radial channel and the second radial channel are communicated with a same lateral channel in the at least one lateral channel (also shown in Fig. 3A). Both Minoru and Kaji don’t disclose these claimed elements as well.
So independent claim 24 is allowable and their depended claims (i.e. claims 2-4, 6, 8, 15, 18-23, 25-27 depend on claim 24) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742